 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   S.N.L.N., by and through her            Case No. EDCV 18-33 JC
     Guardian ad Litem Cheryl Holmes,
12
                        Plaintiff,           JUDGMENT
13
                   v.
14
15   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security
16   Administration,
17                 Defendant.
18
          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security Administration is AFFIRMED.
20
21
     DATED: February 15, 2019
22
23
                                     _______________/s/______________________
24
                                     Honorable Jacqueline Chooljian
25
                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
